         Case 4:19-cr-06049-SMJ     ECF No. 101   filed 03/31/20   PageID.412 Page 1 of 4



                                                                              FILED IN THE
1                                                                         U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON



2                                                                    Mar 31, 2020
                                                                         SEAN F. MCAVOY, CLERK

3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                    No. 4:19-cr-06049-SMJ-1
5                                                     4:19-cr-06049-SMJ-2
                                  Plaintiff,
6                                                 ORDER RESETTING PRETRIAL
                   v.                             CONFERENCE, TRIAL, AND
7                                                 RELATED CASE MANAGEMENT
     IVAN RENTERIA CASTILLO (01),                 DEADLINES
8    DUVIEL HUMBERTO SOLARES
     GASTELUM (02),
9
                                  Defendants.
10

11           Pursuant to Eastern District of Washington General Order No. 20-101-1, and

12   in light of the evolving public health crisis caused by the outbreak of the

13   Coronavirus Disease 2019 (COVID-19) and the recently-declared national

14   emergency, the Court finds the interests of justice require the pretrial conference,

15   currently set for April 2, 2020, be RESET to May 13, 2020. The Court also finds

16   the resulting delay requires the jury trial, currently set to commence on April 27,

17   2020, be RESET to June 15, 2020.1 Specifically, the Court finds failing to

18
     1
      The Court notes Defendant Gastelum (02) filed a motion to continue the pretrial
19   conference and trial date in light of the Superseding Indictment, ECF No. 76, though
     Defendant Castillo (01) objected to the requested continuance. See ECF No. 98.
20   Given the ongoing public health crisis, the Court finds a continuance in the interests
     of justice and therefore Defendant Gastelum’s (02) Motion to Continue Trial Date

     ORDER RESETTING PRETRIAL CONFERENCE, TRIAL, AND RELATED
     CASE MANAGEMENT DEADLINES – 1
      Case 4:19-cr-06049-SMJ      ECF No. 101   filed 03/31/20   PageID.413 Page 2 of 4




1    reschedule the pretrial conference poses an undue risk of transmission of the virus,

2    including to Defendants, counsel, Court staff, law enforcement personnel, and the

3    public at large. Moreover, the impact of public health advisories has reduced the

4    availability of Court staff to conduct the hearing as scheduled.

5          Accordingly, IT IS HEREBY ORDERED:

6          1.     The pretrial conference, currently set for April 2, 2020, is STRICKEN

7                 and RESET to May 13, 2020 at 9:00 A.M. in Richland.

8          2.     The jury trial currently set to commence on April 27, 2020, is

9                 STRICKEN and RESET to June 15, 2020 at 9:00 A.M. in Richland.

10                The final pretrial conference will commence at 8:30 A.M. on the first

11                day of trial.

12         3.     The Court finds, given the outbreak of the COVID-19 virus, that

13                failing to reschedule the hearing would result in undue risk to

14                Defendants, counsel, law enforcement, Court staff, and the public at

15                large. The Court also finds the impact of public health advisories on

16                the availability of Court staff requires the hearing be rescheduled. The

17                Court, therefore, finds the ends of justice served by resetting the

18

19   and Pre-Trial Conference and Reset Deadlines, ECF No. 98, is DENIED AS
     MOOT. Nevertheless, the Court adopts the case management deadlines Defendant
20   Gastelum (02) and the Government proposed in connection with that motion, see
     ECF No. 99 at 3–4, as those parties conferred and found them agreeable.

     ORDER RESETTING PRETRIAL CONFERENCE, TRIAL, AND RELATED
     CASE MANAGEMENT DEADLINES – 2
      Case 4:19-cr-06049-SMJ    ECF No. 101    filed 03/31/20   PageID.414 Page 3 of 4




1               hearing in this matter outweigh the best interest of the public and

2               Defendants in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A).

3         4.    Pursuant to 18 U.S.C. § 3161(h)(7)(A), the Court DECLARES

4               EXCLUDABLE from Speedy Trial Act calculations the period

5               from April 2, 2020, the date of the original pretrial conference, through

6               May 13, 2020, the date of the rescheduled pretrial conference, as the

7               period of delay required by the interests of justice.

8         5.    In light of the delay associated with this Order, the remaining case

9               management dates and deadlines in this matter are amended as follows:

10                                          Current                   Revised
                                          Date/Deadline             Date/Deadline
11   All pretrial motions,
     including discovery motions,
12                                            PASSED                April 14, 2020
     Daubert motions, and
     motions in limine, filed
13   PRETRIAL CONFERENCE                   April 2, 2020                May 13, 2020
     Deadline for motions to                9:30 AM -                    9:00 AM -
14   continue trial                        RICHLAND                     RICHLAND
     CIs’ identities and willingness
15   to be interviewed disclosed to      March 27, 2020                 May 15, 2020
     Defendants (if applicable)
16
     Grand jury transcripts
     produced to Defendants
17                                       March 27, 2020
                   Case Agent:                                          May 15, 2020
                                         March 27, 2020
                   CIs:                                                 May 15, 2020
18                                       March 27, 2020
                   Other Witnesses:                                     May 15, 2020
19   Exhibit lists filed and emailed
                                          April 20, 2020                June 8, 2020
     to the Court
20   Witness lists filed and emailed
                                          April 20, 2020                June 8, 2020
     to the Court

     ORDER RESETTING PRETRIAL CONFERENCE, TRIAL, AND RELATED
     CASE MANAGEMENT DEADLINES – 3
      Case 4:19-cr-06049-SMJ    ECF No. 101   filed 03/31/20   PageID.415 Page 4 of 4




1    Trial briefs, jury instructions,
     verdict forms, and requested
                                         April 20, 2020             June 8, 2020
2    voir dire filed and emailed to
     the Court
3    Exhibit binders delivered to all
                                         April 20, 2020             June 8, 2020
     parties and to the Court
4    Delivery of JERS-compatible
     digital evidence files to the       April 20, 2020             June 8, 2020
5    Courtroom Deputy
     Trial notices filed with the
6                                        April 20, 2020             June 8, 2020
     Court
     Technology readiness meeting
7                                        April 24, 2020             June 11, 2020
     (in-person)
8                                        April 27, 2020             June 15, 2020
                JURY TRIAL                9:00 AM -                  9:00 AM -
9                                        RICHLAND                   RICHLAND

10         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and
11   provide copies to all counsel, the U.S. Probation Office, and the U.S. Marshals
12   Service.
13         DATED this 31st day of March 2020.
14                      __________________________
                        SALVADOR MENDOZA, JR.
15                      United States District Judge
16

17

18

19

20


     ORDER RESETTING PRETRIAL CONFERENCE, TRIAL, AND RELATED
     CASE MANAGEMENT DEADLINES – 4
